          Case 2:21-cv-00514-APG-EJY Document 22 Filed 08/17/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ANTHONY K. ANDERSON,                                    Case No.: 2:21-cv-00514-APG-EJY

 4          Plaintiff                                   Order Denying Motion for Declaratory
                                                           Judgment and Injunctive Relief
 5 v.
                                                                       [ECF No. 15]
 6 STATE OF NEVADA, et al.,

 7          Defendants

 8         I previously dismissed the first amended complaint filed by plaintiff Anthony Anderson.

 9 ECF No. 19. I allowed him to file a second amended complaint to cure the deficiencies in his

10 first amended complaint. Id. I also referred this case to the court’s Prob Bono Program to

11 determine whether counsel would be willing to represent Mr. Anderson.

12         Mr. Anderson also filed a motion for declaratory and injunctive relief. ECF No. 15.

13 Because there is no complaint pending, this motion is premature. And the arguments and

14 requested relief may change if counsel is appointed or Mr. Anderson files a second amended

15 complaint. Thus, I will deny the motion without prejudice to refiling it later.

16          I THEREFORE ORDER that the plaintiff’s pending motion for declaratory judgment

17 and injunctive relief (ECF No. 15) is denied without prejudice.

18         DATED this 17th day of August, 2021.

19

20
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
